Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clorey Eugene France appeals the district court’s order denying his motion for mandamus. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. France v. North Carolina, No. 1:13-cv-00250-JAB-LPA (M.D.N.C. Apr. 30, 2014). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.